IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH SCHIMES,                            :   No. 519 MAL 2019
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
CITY OF SCRANTON NON-UNIFORM               :
PENSION BOARD; MAYOR WILLIAM               :
COURTRIGHT, AND CITY OF                    :
SCRANTON,                                  :
                                           :
                   Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of March, 2020, the Petition for Allowance of Appeal is

DENIED.